Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 1 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 2 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 3 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 4 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 5 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 6 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 7 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 8 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 9 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 10 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 11 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 12 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 13 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 PageClerk
                                                        14 of    23Superior Court
                                                             of the
                                                             *** Electronically Filed ***
                                                             K. Higuchi-Mason, Deputy
                                                               5/21/2020 10:52:00 PM
                                                                 Filing ID 11675670
          Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 15 of of
                                                                  Clerk 23the Superior Court
                                                                              *** Electronically Filed ***
                                                                                M. De La Cruz, Deputy
                                                                                5/22/2020 1:19:00 AM
                                                                                  Filing ID 11675717




 1   !"#$%&'(&)*#+,-%.&/01(&2&34"4,&5"-&67889:;&
     !"#$%&'()*+(,"&-.(/))0(
 2   <:=>&/(&/?"#0&!@"$&6:;88A&
 3   3B@440$"C,.&DE&<>8F=&
     GH&IA<7J&;88KF79=&
 4   LH&IA<7J&F>9K:=F>&&
     !"#$%M)*#+,-%'"NO-@PQ(B@R&&
 5   *11234567(823(/9:;41;88(
 6
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                           IN AND FOR THE COUNTY OF MARICOPA
 8
     ADAINA MARTINEZ,
 9
                            Plaintiff,                    No. CV2020-003304
10
     v.
11                                                        MOTION TO EXTEND TIME
     BLUE FORCE EXPRESS, INC., a California               FOR SERVICE OF PROCESS
12   Corporation; JORGE ANTONIO LARA                      AND TO ALLOW ALTERNATIVE
     MARTINEZ and JANE DOE MARTINEZ,                      MEANS OF SERVICE
13   husband and wife; and JOHN and JANE
     DOES 1-10; and ABC ENTITIES 1-10.                    (Before the Hon. Rosa Mroz)
14
                            Defendants.                   (Expedited ruling requested)
15
16
17           Plaintiff, by and through her attorneys undersigned, respectfully requests an additional
18
     90 days to effectuate service of process, amending the deadline from June 8, 2020 to
19
     September 7, 2020. The request is made not in the spirit of delay, but rather out of necessity
20
21   because four attempts to serve Blue Force Express, Inc. have been unsuccessful and the
22   whereabouts of the company and its statutory agent are currently unknown. (Plaintiff has
23
     served Blue Force Express, Inc.’s employee driver (and co-defendant) Jorge Antonio Lara
24
     Martinez on May 3, 2020 in Los Angeles, California.)
25
26           Blue Force Express, Inc. is a California company, which as of May 20, 2020 (the latest
        Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 16 of 23




 1   date for which the California Secretary of State has publicly updated records) shows its “Agent
 2
     for Service of Process” to be Ajit Singh Johal with an address of 8608 Utica Ave., Ste. 220AJ,
 3
     Rancho Cucamonga, CA 91730. (See Exhibit 1.) In addition to Agent for Service of Process,
 4
 5   Johal is listed in other filings as the company’s “accountant”.

 6          Service was attempted at the Utica address on May 1, 2020 and the process server
 7
     learned that Johal had not been located at that address in over one year.
 8
            Johal was tracked down to an accounting office (G&S Accountancy Inc.) where he is
 9
10   both listed as working and is named as the Agent for Service of Process, with an address at

11   3200 E. Guasti Rd., Ste 100, Ontario, CA 91761. Two attempts (May 7 and 8, 2020) at that
12
     address failed, and the process server learned Johal had not been there in months.
13
            The fourth attempt, May 12, 2020, the process server went to the business address listed
14
15   for Blue Force Express, Inc., 14778 Ceres Ave., Fontana, CA 92335. Unfortunately, it appears

16   the business is no longer operating at that address.
17
            (The aforementioned service attempts are outlined in the Declaration of Fry, attached
18
     hereto as Exhibit 2.)
19
20          Blue Force Express, Inc. and defendant Martinez have counsel retained to defend them

21   in this matter, presumably at the behest of an insurance carrier and as a result of service on
22
     Defendant Martinez. (Although counsel has not appeared formally herein, counsel is endorsed
23
     with a copy of this motion.). A request has been made to counsel that Blue Force Express, Inc.
24
25   either permit counsel to accept service, waive formal service, or provide information as to

26   where service may be effectuated. Whether Blue Force Express, Inc. can or will provide

                                                 2|Page
        Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 17 of 23




 1   authority or information for counsel to do so is unknown.
 2
            Accordingly, Plaintiff respectfully requests the time for service of process be extended
 3
     until and including September 7, 2020 to permit time for counsel to locate and/or obtain
 4
 5   authority from Blue Force Express, Inc.

 6          In the event acceptance, waiver, or other information becomes unavailable to timely
 7
     satisfy the service requirement on Blue Force Express, Inc., Plaintiff respectfully requests the
 8
     Court’s authority to utilize alternative service. Ariz. R. Civ. P. 4.2(h) permits service of
 9
10   process on an out of state corporation to be made on “any other agent authorized by

11   appointment or by law to receive service of process”. California Corporations Code §
12
     1702(a) permits the California Secretary of State to accept service on behalf of a California
13
     corporation where the designated service agent cannot “with reasonable diligence be found at
14
15   the address designated for personally delivering the process”. This method of service

16   requires a Court’s finding (An Arizona court order is specifically contemplated by this
17
     scheme, see California Corporations Code § 1702(d)) that service cannot be effectuated with
18
     reasonable diligence in the ordinary course. (Arizona has a similar law, A.R.S § 10-504(B),
19
20   permitting service of process on the Arizona Corporation Commission when a statutory

21   agent cannot be found in the place on record with the Commission.)
22
            Here, the statutory agent is not located where he is listed as located in the California
23
     Secretary of State’s records for Blue Force Express, Inc. Plaintiff went a step further and
24
25   investigated the statutory agent further, located him as working at an accounting office for

26   which he is also serving as the company’s statutory agent, but he also apparently isn’t there.

                                                 3|Page
        Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 18 of 23




 1   There is also no one to serve in any capacity for Blue Force Express, Inc. at the business
 2
     address listed for Blue Force Express, Inc. in Fontana, California. Plaintiff submits that
 3
     despite reasonable diligence, service cannot be effectuated in the ordinary course.
 4
 5   (California Corporations Code § 1702 is attached hereto as Exhibit 3 for the Court’s

 6   reference.)
 7
             For the reasons stated herein, Plaintiff requests the Court extend the time for service
 8
     to and including September 7, 2020 and permit Plaintiff to serve Blue Force Express, Inc. via
 9
10   the California Secretary of State under the circumstances presented here. A proposed order

11   is submitted herewith.
12
             RESPECTFULLY SUBMITTED this 22nd day of May, 2020.
13
14                                                  KINGERY LAW FIRM, PLLC
15
16
                                                    By s/Randy L. Kingery
17                                                     Randy L. Kingery
                                                       KINGERY LAW FIRM, PLLC
18                                                     8175 E. Evans Road #13224
                                                       Scottsdale, AZ 85267
19
                                                       Attorneys for Plaintiffs
20
21
     ORIGINAL of the foregoing filed this
22   22nd day of May, 2020 with:
23   Clerk of the Superior Court
24   Maricopa County Superior Court

25   -and-
26

                                                 4|Page
        Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 19 of 23




 1   Copy emailed to:
     Clarice Spicker, Esq.
 2
     (cspicker@jshfirm.com)
 3   Jones Skelton & Hochuli PLC
     40 N. Central Ave #2700
 4   Phoenix, AZ 85004
 5
 6   By: Randy L. Kingery
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                        5|Page
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 20 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 21 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 22 of 23
Case 2:20-cv-01085-DWL Document 1-3 Filed 06/02/20 Page 23 of 23
